On the repeal of the Statute of May 29, 1863, by the General Statutes in 1872, the charter of the Hughesdale Manufacturing Company went into effect, notwithstanding its failure to make the payment prescribed by the Statute of 1863; the payment prescribed by the Gen. Stat. R.I. cap. 25, § 10, not being like that prescribed by the Statute of 1863, a condition precedent to the existence of the corporation, the omission of which could be taken advantage of collaterally, but something required to be done after the charter has gone into effect, and if the charter is in the usual form, after the corporation has been created; the neglect to do which can be taken advantage of by the State alone in a direct proceeding. The exceptions are overruled and the judgment of the court below affirmed with costs.
Exceptions overruled.